office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b01 mehara postn-105023-05 uilc date date to appeals field_office east area ct-ri appeals_office third party communication none date of communication not applicable from pamela wilson fuller senior technician reviewer administrative provisions judicial practice branch procedure administration subject accrual of interest associated with qualified amended returns this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer --------------------- issues whether unpaid interest on the increase in taxpayer's income_tax deficiencies resulting from a coordinated_examination_program cep qualified_amended_return qar furnished in year was accruable in conclusions the unpaid interest on the increase in taxpayer's income_tax deficiencies resulting from a cep qar consisting of a written_statement furnished in was not accruable in and the taxpayer is not entitled to deduct interest relating to the amounts of the postn-105023-05 tax deficiencies in because the furnishing of the qar failed to meet the fixed and determinable prongs of the all_events_test facts taxpayer is under the coordinated_examination_program cep is under continuing audit and the issue being considered in this memorandum occurs over many years on a continuing basis in an effort to simplify the facts to assist in clarifying the discussion for purposes of this analysis we assume the following facts in taxpayer furnished to exam a written_statement that met the definition of a qualified_amended_return qar as defined by revproc_94_69 1994_2_cb_804 modifying revproc_85_26 1985_1_cb_580 the adjustments from the qar resulted in an increase in tax and taxpayer deducted the interest_expense on the increase on its tax_return taxpayer subsequently filed a claim_for_refund on a form 1120x taxpayer asserted that it was entitled to interest on the volunteered adjustments furnished to exam on the qar during the examination process and further claimed that the interest computation dated started on the due_date of the return in which the volunteered adjustment related exam determined that taxpayer was entitled to an accrued interest_expense_deduction on the initial net qar as of the date of the filed qar plu sec_30 days law qualified amended returns sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of any underpayment that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 was amended by obra and as amended applies to returns due after date determined without regard to extensions under sec_6662 prior to the amendment by obra_1993 and sec_1_6662-4 the tax treatment of an item other than a tax_shelter_item that is not frivolous and is adequately disclosed is not taken into account in computing the amount of an understatement of income_tax for purposes of the substantial_understatement_penalty sec_1_6662-3 and sec_1_6662-4 provide the methods for making adequate_disclosure for purposes of the penalty for negligence or disregard of rules or regulations and the substantial_understatement_penalty respectively these methods include attaching a properly completed form_8275 disclosure statement to an original return or to a qualified_amended_return in the case of an item or position other than one that is contrary to a regulation sec_1 c and c generally provide that for purposes of the substantial_understatement_penalty and the accuracy-related_penalty respectively a unless otherwise specified references to treasury regulations under sec_6661 sec_6662 and sec_6664 are to the regulations applicable for the year at issue postn-105023-05 qualified_amended_return is an amended_return that is filed after the due_date of the return for the taxable_year and before the time the taxpayer is first contacted regarding an examination of the return a qualified_amended_return also includes an amended_return that is filed within such time frame solely to disclose information but does not report any additional tax_liability in addition sec_1 c and c provide that the commissioner may prescribe by revenue_procedure the manner in which the rules governing qualified amended returns apply to particular classes of taxpayers revproc_94_69 provides special procedures for cep taxpayers to show additional tax due or make adequate_disclosure with respect to an item or a position to avoid imposition of the substantial_understatement_penalty imposed under former sec_6661 and the accuracy-related_penalty currently described in sec_6662 and sec_6662 section dollar_figure of rev_proc provides that for purposes of avoiding imposition of the penalty under sec_6662 for negligence or disregard of rules or regulations for tax returns due after date and the substantial_understatement_penalty under former sec_6661 or sec_6662 a written_statement furnished by a cep taxpayer to the service personnel requesting the statement is treated as a qualified_amended_return if the written_statement is described in section dollar_figure and furnished after the tax_return has been filed but no later than days or any later date agreed to in writing by the appropriate district official upon a showing of reasonable_cause from the date of written notice from the service to the taxpayer requesting that such statement be furnished with respect to the taxable_year s involved section dollar_figure of rev_proc defines a written_statement as one that includes the caption furnished under revproc_94_69 a description of all items that would result in adjustments if the taxpayer in lieu of furnishing a written_statement filed a properly completed amended_return the description of an item is adequate if it consists of information that reasonably may be expected to apprise the internal_revenue_service of the identity of the item its amount and the nature of the controversy or potential controversy for example the statement that certain amounts deducted as expenses should instead have been capitalized is adequate only if it refers to specific accounts and amounts recorded in invoices or journal entries further if a position contrary to a rule_or_regulation has been taken with respect to an item the statutory or regulatory provision or the ruling in question must be adequately identified and postn-105023-05 the following declaration signed by a person authorized to sign the return of the taxpayer under penalties of perjury i declare that i have examined this written_statement and to the best of my knowledge and belief this written_statement is true correct and complete section dollar_figure of revproc_94_69 provides that a written_statement need not include a recomputation of tax_liability similarly if an item automatically affects another item the written_statement need not include a recomputation of the affected_item interest pursuant to sec_6601 interest is required to be paid on any underpayment_of_tax sec_163 allows taxpayers a deduction for interest_paid or accrued within the taxable_year on indebtedness with the exception of personal_interest indebtedness has been defined as an existing unconditional and legally enforceable obligation for the payment of money 92_tc_749 timing of interest_expense_deduction generally under sec_461 the amount of a deduction allowed shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_446 allows a taxpayer to compute taxable_income by an accrual_method of accounting an accrual_method taxpayer is entitled to deduct expenses in the year in which they are incurred regardless of when they are actually paid 476_us_593 under the accrual_method of accounting expenses may be deducted only if taxpayer satisfies three criteria first all events must have occurred that establish the fact of liability sec_1_446-1 a liability is established or fixed when it is based on facts actually known or reasonably knowable at the end of the taxable_year 476_us_593 see also 481_us_239 even though expenses may be deductible before due and payable liability must first be firmly established for all_events_test to apply see also 72_tc_609 acq 1980_2_cb_1 second the amount of the liability can be determined with reasonable accuracy sec_1_446-1 even though the precise amount of a liability incurred is not known a taxpayer may take a deduction if the amount can be computed with reasonable accuracy within the taxable_year sec_1_461-1 see also 286_us_290 amount of liability considered determinable with reasonable accuracy when basis for calculation of liability is known or knowable at end of tax_year if an amount is properly accrued based on a computation made with reasonable accuracy and the exact amount of liability is subsequently determined in a later taxable_year the difference if any between such amounts shall be taken into account in the later year when the exact amount is determined sec_1_461-1 postn-105023-05 third economic_performance must have occurred with respect to the liability sec_461 sec_1_446-1 with regard to interest economic_performance occurs as the interest cost economically accrues sec_1_461-4 according to the legislative_history of sec_461 economic_performance occurs with respect to interest with the passage of time that is as the borrower uses and the lender forgoes use of the lender's money rather than as payments are made h_rep_no 98th cong 2d sess for an accrual_method taxpayer interest on a tax_deficiency begins to accrue in the year the underlying tax_liability is fixed through agreement by settlement or by final order of the court and the amount of the liability is determinable with reasonable accuracy 362_f2d_833 9th cir fifth avenue coach lines inc v 281_f2d_556 2nd cir cert_denied 366_us_964 interest on tax deficiencies is not accruable where liabilities remained contested and taxpayer did not relinquish right to appeal deficiency amounts exxon corporation and affiliated companies v commissioner tcmemo_1999_247 and phillips petroleum co and affiliated subsidiaries v commissioner tcmemo_1991_257 an accrual basis taxpayer will not be allowed to deduct interest on a tax_deficiency until the liability for the deficiency is finally determined 27_tc_37 revrul_70_560 1970_2_cb_37 in revrul_70_560 the service indicated that if a taxpayer agrees to a tax_deficiency when asserted against it taxpayer may accrue the interest on the deficiency in the tax_year of the agreement analysis the unpaid interest on the increase in taxpayer's income_tax deficiencies resulting from a cep qar consisting of a written_statement furnished in was not accruable in and the taxpayer is not entitled to deduct interest relating to the amounts of the tax deficiencies in because the furnishing of the qar failed to meet the fixed and determinable prongs of the all_events_test fixed prong of the all_events_test the deficiency_interest cannot be deducted in because the interest liability was not fixed in by the furnishing of the qar none of the relevant events the end of the audit or the signing of a form_870 had occurred the furnishing of a cep qar consisting of a written_statement by itself does not fix liability sec_1_6662-3 and sec_1_6662-4 make clear that the purpose of a qar is to provide a method for making adequate_disclosure for purposes of avoiding the accuracy-related_penalty attributable to a negligence or disregard of rules or regulations or to the substantial_understatement_of_income_tax respectively see also rev_proc sec_3 neither the regulations nor the revenue_procedure provides that a qar may be used to fix liability for purposes of the deficiency_interest expense postn-105023-05 a cep qar under revproc_94_69 is a written_statement defined in sec_3 as a description of all items that would result in adjustments if the taxpayer in lieu of furnishing a written_statement filed a properly completed amended_return the description of an item is adequate if it consists of information that reasonably may be expected to apprise the internal_revenue_service of the identity of the item its amount and the nature of the controversy or potential controversy for example the statement that certain amounts deducted as expenses should instead have been capitalized is adequate only if it refers to specific accounts and amounts recorded in invoices or journal entries the tax_court addressed the issue of when interest on tax deficiencies accrues under sec_461 in the cases of exxon corporation and affiliated companies v commissioner tcmemo_1999_247 and phillips petroleum co and affiliated subsidiaries v commissioner tcmemo_1991_257 in both cases the tax_court held that the taxpayers' liability for tax deficiencies was not sufficiently fixed in the year taxpayers proposed to deduct related deficiency_interest in exxon corporation and affiliated companies v commissioner tcmemo_1999_247 the tax_court denied taxpayer a deduction for interest related to allegedly uncontested tax deficiencies in the tax years to which the underlying deficiencies related based on taxpayer's failure to satisfy the fixed prong of the all_events_test the court observed that whether a liability is contested and when a contested liability is resolved are questions of fact the court concluded that taxpayer could not deduct the interest relating to the deficiencies in the year to which the tax adjustments related rather interest could not be deducted until the earlier of either the end of the audits when rars were issued and taxpayer executed forms evidencing its agreement to some of the adjustments at issue or when the service made assessments the court noted that before either of these events the adjustments were not fixed and definite since taxpayer provided insufficient specific communication to the service reflecting its agreement to the proposed adjustments the court explained that a taxpayer's liability is fixed when agreements regarding the tax adjustments are entered into in a clear and formal manner in phillips petroleum co and affiliated subsidiaries v commissioner tcmemo_1991_257 the tax_court similarly denied taxpayer a deduction of deficiency_interest in relating to uncontested tax deficiencies for the court held that taxpayer's unprotested adjustments were not sufficiently settled to allow taxpayer to accrue deductions for related interest prior to the point at which taxpayer signed forms 870-ad or forms agreement as to final_determination of tax_liability both of which gave the service permission to assess the court observed that prior to signing these forms taxpayer neither explicitly agreed to the proposed adjustments nor explicitly contested them postn-105023-05 as the tax_court stated in exxon particularly in the case of prolonged audits where numerous adjustments are developed and negotiated over a period of years as was the case here statutory interest relating to the eventually agreed-upon tax adjustments is not fixed and definite until an agreement between taxpayer and the service regarding the underlying tax adjustments is entered into in a clear and formal manner exxon corporation and affiliated companies v commissioner tcmemo_1999_247 determinable prong of the all_events_test taxpayer's liability for interest on the agreed tax deficiencies was not reasonably determinable upon the furnishing of the qar since at that time the amount of taxpayer's underlying tax_liability had not been determined the facts on which the calculation of the final deficiency amounts would be based were not established in the audit appears to have been a prolonged one with references to subsequently filed amended returns adjustments and calculations it was not until taxpayer and exam computed the final tax_liabilities that the related interest liabilities were determinable with reasonable accuracy conclusion taxpayer is not entitled to deduct interest relating to the amounts of proposed tax deficiencies upon the furnishing of the qar for failure to meet the fixed and determinable prongs of the all_events_test taxpayer did not fix its liability in by presenting the qar written_statement taxpayer did not enter into a partial form_870 waiver agreement in rather the amounts were fixed when an agreement between taxpayer and the service regarding the underlying tax adjustments was entered into in a clear and formal manner in addition the amount of interest on the tax adjustments was not reasonably determinable until all of the adjustments were agreed to and calculated this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
